The Honorable Henry H. Boyce Prosecuting Attorney Third Judicial District 208 Main Street, Suite 31 Newport, Arkansas 72112
Dear Mr. Boyce:
I am writing in response to your request for an opinion on the following:
  I am seeking an Attorney General's opinion regarding the civil liability a prosecuting attorney is exposed to during the oversight of a grant-funded Drug Task Force.
RESPONSE
I must respectfully decline to answer your questions in an official opinion in light of this Office's long-standing policy against rendering opinions on topics that are the subject of pending litigation. Specifically, the case of Dixon v. Turner, No. CV-2007-176, filed in the Circuit Court of Clark County addresses the exact issues raised in your request for an opinion.
Although I have a statutory duty to render my opinion to members of the legislature and various state officials regarding various matters of state law, see A.C.A. § 25-16-706 (Repl. 2002), my office adheres to a long-standing policy against issuing opinions concerning matters that are the subject of pending or impending litigation. In recognition of the judiciary's independent constitutional role, it has long been the policy of the Attorney General, as an office in the executive branch of government, to refrain from rendering opinions on matters *Page 2 
that are pending before the courts for determination. See, e.g., Ops. Att'y Gen. 2006-204; 2006-198; 2005-031; 2005-003; 2003-182; 2003-032; 2002-302; 99-389; 97-329; and 97-105. Any opinion issued from my office would constitute an executive comment on matters that are properly before a judicial body. Accordingly, I must respectfully decline to address your questions at this time.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General